343 Aviva plc Annual Report on Form 20-F 2009 Exhibits continued Exhibit 4.7Aviva Executive Share Option plan AVIVA plc RULES OF THE AVIVA EXECUTIVE SHARE OPTION PLAN 2005 Shareholders’ Approval: 26 April 2005 Directors’ Adoption (subject to shareholders’ approval): 1 March 2005 (Main rules) Expiry Date: 25 April 2010 Showing amendments to February 2010 One Silk Street London EC2Y 8HQ Telephone (44-20) 7456 2000 Facsimile (44-20) 7456 2222 Ref J Cooper/N Keuning-Price 344 Aviva plc Annual Report on Form 20-F 2009 Exhibits continued Table of Contents Contents Page 1 Granting Options 345 2 Terms of Options 346 3 Option Price 346 4 Individual limits 347 5 Exercise and lapse - general rules 347 6 Exercise and lapse - exceptions to the general rules 347 7 Variations in share capital, demergers and special distributions 348 8 Takeovers and restructurings 349 9 Exchange of Options 350 10 Exercise of Options 351 11 General 352 12 Changing the Plan and termination 354 13 Definitions 355 Schedule 1 United Kingdom - Approved Options 356 Schedule 2 Executive Approved Options 359 345 Aviva plc Annual Report on Form 20-F 2009 Exhibits continued Rules of the Aviva Executive Share Option Plan 2005 1 Granting Options 1.1 Grantor The Grantor of an Option must be: 1.1.1 the Company; 1.1.2 a Subsidiary; or 1.1.3 a trustee of any trust set up for the benefit of the employees of the Company and/or any Subsidiary. Any Options granted under the Plan must be approved in advance by the Directors. 1.2 Eligibility The Grantor may grant an Option to any employee (including an executive director who devotes substantially the whole of his working time to his duties) of the Company or any Subsidiary. However, unless the Directors consider that special circumstances exist, an Option may not be granted to an employee who on the Date of Grant: 1.2.1 has given or received notice of termination of employment, whether or not such termination is lawful; or 1.2.2 if this is lawful, is within six months of his anticipated retirement date1. 1.3 Timing of Option Options may not be granted at any time after the Expiry Date and Options may only be granted within 42 days starting on any of the following: 1.3.1 the date of shareholder approval; 1.3.2 the day after the announcement of the Company’s results through a regulatory information service for any period; 1.3.3 any day on which the Directors resolve that exceptional circumstances exist which justify the grant of Options; 1.3.4 any day on which changes to the legislation or regulations affecting share plans are announced, effected or made; or 1.3.5 the lifting of Dealing Restrictions which prevented the granting of Options during any period specified above. 1.4 Performance Conditions When granting an Option, the Grantor must make its exercise conditional on the satisfaction of one or more conditions linked to the performance of the Company.
